Citation Nr: 1206358	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected total left knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before an acting member of the Board was held in August 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As noted above, the Veteran testified at a hearing at the RO before an acting member of the Board in August 2011.  However, the acting Board member who conducted that hearing is no longer employed by VA.  By letter dated in January 2012, the Veteran was so advised, and promptly replied that he wished to be rescheduled for another Travel Board hearing.  

In light of these circumstances, this case is REMANDED to the RO for the following:  

The Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

